In an action, inter alia, for a judgment declaring the rights, duties, and liabilities of the parties, the defendant United States Fidelity & Guaranty Company purportedly appeals from an order of the Supreme Court, Nassau County (Murphy, J.), entered June 17, 1994.
Ordered that the appeal is dismissed, without costs or disbursements.
The notice of appeal purports to take an appeal from an order entered June 17, 1994. No such order exists in the record. To the extent that the notice of appeal can be construed as an attempt to appeal from an order entered August 23, 1994, we note that the appellant was not aggrieved by that order (see, CPLR 5511). Sullivan, J. P., Copertino, Pizzuto and Florio, JJ., concur.